DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                       Appellant,

                                      v.

        DANIEL SECU GODICIU and DANIELA SECU GODICIU,
                          Appellees.

                               No. 4D13-4607

                               [March 18, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 09-65416 CACE (05).

  Stephen J. Poljak and Michael A. Packer of Marshall, Dennehey,
Warner, Coleman & Coggin, Fort Lauderdale, for appellant.

  Kimberly Hendee and Laura Datz of Austin & Laurato, P.A., Tampa, for
appellees.

PER CURIAM.

   Affirmed. See Citizens Prop. Ins. Corp. v. Munoz, No. 2D13-3899,
2014WL7331095, at *1-2 (Fla. 2d DCA Dec. 24, 2014); Mejia v. Citizens
Prop. Ins. Corp., No. 2D13-2248, 2014WL6675717, at *1 (Fla. 2d DCA Nov.
26, 2014); Hudson v. Prudential Prop. & Cas. Ins. Co., 450 So. 2d 565, 568
(Fla. 2d DCA 1984).

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.